 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Lakeview Creamery Company, a copartnership, is engaged in and during all timesmaterial herein was engaged in commerce within the meaning of Section 2 (6) and (7) of theAct.2. International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL, Local No. 911, is a labor organization within the meaning of Section 2 (5)of the Act.3.Since June 2, 1952, the Teamsters has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (4) (A) of the Act, by engaging in and encouragingtheCompany's employees and employees of other employers to engage in a concertedrefusal in the course of their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or commodities, or to performany services, where the object was to force or require three partners of the Company tojoin the Teamsters.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication. ]THOMAS BULEN McCORMACK, d/b/a JOHN McCORMACKCO. and C. N. HILLandUNITED FRESH FRUIT ANDVEGETABLE WORKERS, LIU #78, CIO, Petitioner. CaseNo. 20-RC-2329. December 29, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before LaFayette D.Mathews, Jr., hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.'Upon the entire record in this case, the Board finds:1.Thomas Bulen McCormack, d/b/a John McCormack Co.,herein called McCormack, owns and operates a number offruit ranches in the State of California. McCormack alsoowns a fruit packingshed located at Walnut Grove, California,where the fruit grown on McCormack's ranches is graded andpacked by C. N. Hill, a licensed labor contractor who operatesthepackingshed under an oral contract with McCormack.McCormack contends that the employees who work in thepackingshed are employees of Hill and not of McCormack.McCormack pays Hill 14 cents per box of fruit packed. Hillhas sole authority to hire, discipline, and discharge the em-ployeesworking in the packingshed and sets their wageswhich he pays. Hill makes the required deductions for un-employment insurance, social security, and withholding taxes.iC N. Hill, although served with notice of the hearing, did not appear at the hearing, but aletter from him disputing the Petitioner's showing of interest was read into the record ThePetitioner's showing of interest is an administrative matter and is not litigible at the hearing.Furthermore we are administratively satisfied that the Petitioner has made an adequateshowing of interest.107 NLRB No. 133. JOHN McCORMACK CO.607Hill supervises the employees in the performance of theirduties.McCormack's only control over the employees is anindirect control over their hours of employment by virtueof the fact that the shed operates as long as fruit is deliveredto the shed by employees of McCormack.However, if theshed has to work overtime because of the amount of fruitdelivered in a day,Hill is paid an overtime rate per box.McCormack also gives Hill instructions as to what grade offruit is to be packed but leaves to Hill the manner in whichsuch instructions are to be carried out. After the fruit ispacked, it is delivered to railroad cars as directed by Mc-Cormack. Title to the fruit remains in McCormack untildelivery is made to the railroad cars.Hillsreceivesapproximately$10,000 per season fromMcCormack for his services in operating the packingshed.The value of the fruit graded and packed by Hill was in excessof$32,000 during the 1952 season and in excess of $27,000during the 1953 season. All this fruit was shipped to pointsoutside the State of California.Inview of the foregoing and on the entire record in theseproceedings,we find that C. N. Hill is an independent con-tractor,2and that the employees working in the packing shedare employees of C. N. Hill and not of McCormack.Accord-ingly, the petition is hereby dismissed insofar as it referstoMcCormack as the employer.The foregoing facts also make it plain that Hill's businessconsists of furnishing services which are necessary to theoperations of an employer who produces and ships goods ininterstate commerce. In view thereof,we believe that thequestionofwhether jurisdiction should be asserted overHillmust be decided under that part of the Board's juris-dictional plan enunciated in Hollow Tree Lumber. 3 91 NLRB635, where, to the extent here pertinent,the Board said:The Board has determined that it will exercise juris-diction over those enterprises which affect commerceby virtue of the fact that they furnish goods or servicesnecessary to the operations of other employers engagedincommerce...where such goods or services arevalued at$50,000 per annum or more,and are sold to...enterprises engaged in producing or handling goodsdestined for out-of-State shipment . . . in the value of$25,000 per annum or more." (Emphasis in original.)Applying the Hollow Tree criteria to the facts of this case,we find no warrant for asserting jurisdiction over Hill inasmuch2Giffin, Inc.,106NLRB 764; cf.GarnerAviationService Corporationand LynchburgAirTransport&Sales Corporation,101 NLRB 517; JohnB. ShriverCo., 103 NLRB 23;Mahoning MiningCo., 61 NLRB 792.3Referred to in the dissent as "category 5 of the plan." 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the services he furnishes to McCormack are valued atless than $50,000 per year.Our dissenting colleague maintains that "category 4 of theplan,"which embraces, among others, enterprises handlinggoods destined for out-of-State shipment which are valuedat$25,000 a year, should be applied in this case, and thatjurisdiction should be asserted thereunder, because Hillprepares and packs fruit valued in excess of $25,000 peryear, all of which is loaded into railroad cars by Hill forshipment in interstate commerce. In our opinion, however,thisapproach overlooks the critical fact that the "handling[of ] goods destined for out-of-State shipment" which it wouldattribute to Hill consists of the physical handling of Mc-Cormack's fruit described above, all of which is part of theservices necessary to McCormack's operation that Hill fur-nishesMcCormack under their oral contract. In the light ofall the facts, it seems plain that to find that Hill "falls withinthe specific provision of category 4 of the plan" by equatinghis contractual services to the handling of goods destinedfor out-of-State shipment, within the meaning of category 4,as our dissenting colleague does, would be to rely upon aliteral interpretation of that part of the plan which wouldextend its scope beyond its intended limits, in total disregardof the Hollow Tree formula. Such an approach was obviouslynot contemplated by the Board when it adopted the juris-dictional plan.Nor are we, on the basis of all the facts, able to agree withMember Murdock's view that Hill's operations affect com-merce directly, and not indirectly, and that the "spirit"oftheBoard's jurisdictional plan therefore requires theapplication of category 4, rather than the Hollow Tree formula,to the facts of this case. Had Hill returned the fruit to itsowner immediately after their grading and packing, to bethereafter shipped out of the State by McCormack, his activityundoubtedly would have affected commerce only indirectly.5The added fact present in this case, namely, that Hill, at'McCormack's direction, placed the latter's fruit on rail-road cars for shipment to their ultimate destination, doesnot, in our opinion, warrant a contrary finding. 64Cf.Giffen,Inc.,106 NLRB 764, where the Board applied the Hollow Tree formula inthe case of an employer who washed, graded, and prepared for interstate shipment potatoesowned by another. It was the brokerage firm selling the potatoes out-of-State, for whom theBoard found that the employer's services were rendered, which was deemed to be the enter-prise handling goods destined for out-of-State shipment.5 See the Giffin case, supra.61n either event, it is McCormack's business alone which affects commerce directly. It isnoteworthy in the instant connection that Member Murdockhimself does not "attach controllingsignificance to the role played by Hill in placing the fruit handled by his employees, in rail-road cars..."The Supreme Court's decision in N. L. R. B. v. Fainblatt, 306 U. S. 601,uponwhich thedissent relies,deals only with the test to be applied in determining whether an employer issubject to the Act and is therefore not dispositive of cases such as this where the issue JOHN McCORMACK CO.609On the basis of all the foregoing, we shall dismiss thepetition. 7[The Board dismissed the petition.]Member Murdock, dissenting:Ibelieve that the spirit and letter of the Board's juris-dictionalplan and prior decisions thereunder require theassertion of jurisdiction over the Employer in this case.C. N. Hill, the Employer, prepares and packs for interstateshipment fruit grown and owned by John B. McCormack Com-pany.The fruit thus handled by Hill is valued in excess of$25,00 per annum, all of which is loaded into railroad carsby employees of Hill for shipment in interstate commerce.TheEmployer thus falls within the specific provision ofcategory 4 of the plan, which embraces . .. .(4) Enterprisesengaged inproducing or handling goodsdestined for out of state shipment valued at $25,000per annum. 8My colleagues - instead apply category 5 of the plan whichcovers intrastate enterprises furnishing goods or servicesvalued at $50,000 per year to firms engaged in interstatecommerce9 and refuse to assert jurisdiction because Hillreceives less than $50,000 for such services. The latterstandard is not the proper one against which to measure thejurisdictional facts present in the instant case. For thatstandard is designed to enable the Board to determine whetherthe policies of the Act will be effectuated by. asserting juris-diction over an "intrastate enterprise" which does not placegoods directly in interstate commerce, but which does fur-nishmaterials or services to an enterprise which is engagedinproducing or handling goods destined for out-of-Stateshipment. It applies to employers whose operations affectinterstatecommerce indirectly rather than directly. Hill,however, handles and places goods valued in excess of$25,000 directly in interstate commerce. The disruptionof his operations resulting from a strike by his employeeswould have a direct effect on interstate commerce. Forthisreason the Board has applied the category 4 provisionof the plan to a set of facts analogous to this in Tule RiverCooperative Gin, Inc. 10In that case the Board asserted juris-presented is whether it would effectuate the policies of the Act to assert jurisdiction over anemployer whose operations concededly affect commerce to some extent.To the extent that ourholding herein is inconsistent with the Board's holding in Tule River Cooperative Gin, Inc.,102 NLRB 1523,to which the dissent refers,that decision is hereby overruled.7 However,by this decision,Chairman Farmer and Member Rodgers do not adopt as per-manentpolicythe category 4 and Hollow Tree jurisdictional criteria discussed above8Stantslaus Implement&HardwareCo., Ltd.,91 NLRB 618.9Hollow Tree Lumber,91 NLRB 635.10102 NLRB 1523. 61 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDdiction over a cotton gin that ginned cotton on behalf of thegrowers of cotton which thereafter was shipped outsidethe State.At no time did the cotton gin acquire title to thecotton.In its decision the Board specifically pointed outthat it was"immaterial"that the employer acquired notitletothecotton and did not even itself ship the cottondirectly out-of-State; it asserted jurisdiction on the groundthat theemployer is an enterprise engaged in processing orhandling goods destined for out-of-State shipment, whichgoods have a value of $25,000 and more a year,that itsactivitiesmeet the jurisdictional tests recently estab-lished by the Board,and that it will effectuate the policiesoftheAct to assert jurisdiction herein.4(Emphasisadded.)4Cf.Stanislaus Implement and Hardware Co.,Ltd.,91 NLRB618: National Gas Company,supra.Themajority states that to find that Hill falls within thespecific provision of category 4 of the plan"would be to relyupon a literal interpretation of that part of the plan whichwould extend its scope beyond its intended limits, in totaldisregard of theHollow Treeformula. Such an approachwas obviously not contemplatedby theBoard when it adoptedthe jurisdictional plan." Yet the majority finds it necessaryto overrule the Tule River case in which the Board affirmedjustsuch an approach.Of course as pointedout by themajority, in the Tule River case, the Employer did not itselfship the goods it processeddirectlyin interstate commerce,and although I do not attach controlling significance to therole played by Hill in placing the fruit handledby his em-ployees,in railroad cars, I believe such circumstance suf-ficiently distinguishes the instant case from the Tule Rivercase to require us to assert jurisdiction over Hill eventhough the latter case is overruled.To hold thatHill, whoactuallyplaces the fruit processed by his employees ininterstate carriers,is not engaged in handling goods destinedfor out-of-State shipment is to rob words of their meaning,and effectively eliminates that clause from category 4 ofthe plan.IfHill owned the $25,000 worth of fruit processed by hisemployees and placed by them in interstate carriers, Iassume that the Board would assert jurisdiction under category4 of the plan.By refusing to apply category 4 and to assertjurisdiction over Hill because he does not have title to thefruit,theBoard is in effect holding that the fortuity of titletogoods handled by an employer determines the effect theemployer's operations have on interstate commerce. The VACUUM COOLING COMPANY611Supreme Court expressly rejected this approach in theFainblatt case. 11Apparently the majority must believe that because Hilldoes not own the fruit processed by his employees, a dis-ruption in his operations resulting from a strike of his em-ployees,would have only an indirect effect on interstatecommerce,but that if Hill did own the fruit, such inter-ferencewould have a direct effect on interstate commerce.Ifail to see how the accident of who has title to the fruitchanges the nature of the effect on interstate commerce ofa strike by Hill employees.The resulting interference withthemovement in commerce of the fruit which Hill contractedto process and load on railroad cars would be precisely thesame regardless of who owned the fruit.The fact that thehandling of the fruit is a part of the services required ofHillunder his oral contract with McCormack,does notthereby lessen the effect of a strike by Hill's employees,on the movement of the fruit in interstate commerce.Accordingly,Ibelieve that reason and logic as well aspast decisions1require that the Board find that inasmuchas Hill is engaged in handling goods destined for out-of-Stateshipment which have a value of $25,000 and more a year,his activities affect commerce within the meaning of the Act,and that it would effectuate the policies of the Act to assertjurisdiction over Hill.11306 U. S. 601(1939).See my dissent in Brooks Wood Products,107 NLRB 237.12Tule River Cooperative Gin, Inc., 102 NLRB 1523.Cf. National Gas Company,99 NLRB23, Stanislaus Implement&Hardware Company Ltd., 91 NLRB 618.VACUUM COOLING COMPANYandBOXMAKERS UNION LO-CAL NO. 2721,UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,AFL, and INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,LOCAL UNIONNO. 898, AFL,PetitionerVACUUM COOLING COMPANYandUNITED FRESH FRUITAND VEGETABLE WORKERS,LOCAL INDUSTRIAL UNIONNO. 78, C.I.O., Petitioner.Cases Nos. 21-RC-2939,21-RC-2969, and 21-RC-2979.December 29, 1953DECISION AND ORDEROn June 26, 1953,the Board issued a Decision and DirectionofElection in these proceedings, directing an election in asingle unit embracing all operating locations of the Employer. 11105 NLRB 794.107 NLRB No. 136.